DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “a substrate” however it is unclear if this is the same substrate as previously recited in claim 1 or an additional substrate. For the purposes of examination, this will be interpreted to mean any substrate.  Likewise, claim 2 also recites “a modeling surface” but it is unclear if this refers to the same or a different modeling surface as previously recited in claim 1. For the purposes of examination, this will be interpreted to mean any modeling surface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (WO 2016/123114, the citations below correspond to the US .
Regarding claim 1, Skinner meets the claimed, a kit for generating pixelated artwork from a modeling compound, (Skinner [0038] discloses a kit and apparatus for pixelated artwork) wherein the kit comprises: a substrate comprising a modeling surface a removable modeling tool having a first surface and an opposing second surface; wherein the first surface is in initial contact with the modeling surface of the substrate (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet would inherently have two surfaces, a front and a back) the removable modeling tool comprising a plurality of uniformly sized cells, (Skinner [0040] teaches the size of the openings are for a standard-size crayon and Figures 12-15 show uniformly sized cells) each of the plurality of uniformly sized cells having an aperture from the first surface to the second surface, (Skinner [0038] teaches holes (cells) in a plastic grid) and a plurality of  modeling compounds (Skinner [0038] teaches crayons are used inserted into the grid holes (cells) to model the pixelated image) wherein the each of the plurality of segments deposited onto the modeling surface of the substrate forms an individual isolated pixel of the pixelated artwork (Skinner [0038] describes the crayons are used as pixel components when put into the grid).
No single embodiment of Skinner meets the claimed, each of the plurality of modeling compounds being separable into a plurality of segments wherein each segment of the plurality of segments is configured to be deposited onto the modeling surface of the substrate and  fill at least one cell of the uniformly sized plurality of cells, and when the removable modeling tool is removed from the substrate, and wherein the plurality of segments deposited onto the modeling surface are arranged to cooperatively form an intended design, a removable modeling tool or the removable modeling tool comprising a plurality of uniformly sized cells, when the removable modeling tool is removed from the substrate.
Another embodiment of Skinner meets the claimed, a removable modeling tool, the removable modeling tool comprising a plurality of uniformly sized cells, when the removable modeling tool is removed from the substrate and wherein the plurality of segments deposited onto the modeling surface are arranged to cooperatively form an intended design (Skinner [0054] teaches a similar system in which the assembly grid (modeling tool) holding the crayons (modeling compounds) is removed from the photo template (substrate) after assembly of the pixelated image is completed.)
It would have been obvious for a person of ordinary skill in the art to combine the pixelated artwork kit of Skinner with removing the tool in order to reuse the assembly grid for other projects, see Skinner [0054].  
Another embodiment of Skinner meets the claimed, each of the plurality of modeling compounds being separable into a plurality of segments wherein each segment of the plurality of segments is configured to be deposited onto the modeling surface of the substrate and  fill at least one cell of the uniformly sized plurality of cells, and wherein the plurality of segments deposited onto the modeling surface are arranged to cooperatively form an intended design, a removable modeling tool Skinner [0062] describes that the crayons (modeling compounds) can be divided into multiple segments which are then used to match colors on a template and generate the pixelated artwork.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling tool and cells of Skinner with crayons divisible into multiple 
Skinner further meets the claimed, wherein each characteristic of the plurality of characteristics corresponds to a respective characteristic of each modeling compound of the plurality of modeling compounds (Skinner [0003] and [0038] teach a grid with holes (cells) is overlaid on an image template and the crayons corresponding to the color on the image template are inserted into the corresponding grid hole (cell) to form a pixelated image).  However, although the image template corresponds to the colors of the crayons, the cells themselves do not exhibit colors or characteristics and thus Skinner does not meet the claimed, wherein the plurality of cells exhibit a plurality of characteristics.
Skinner does not meet the claimed, a plurality of malleable and moldable modeling compounds.
Analogous in the field of artwork kits, Hasbro meets the claimed, a plurality of malleable and moldable modeling compounds (Hasbro pages 1 and 4 show a modeling kit with multiple flexible compounds for use with a stencil on a paper substrate to create an art design.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the modeling compounds of Skinner with the flexible compounds of Hasbro in order to create a versatile and easy to clean design, see Hasbro product description, page 5.
Analogous in the field of pattern forming apparatus, Kimball meets the claimed, wherein the plurality of cells exhibits a plurality of characteristics (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)  

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
Regarding claim 2, Skinner meets the claimed, the kit according to claim 1, further comprising a substrate,(Skinner [0038] discloses a pixelated image template and frame on which the plastic grid is laid) the substrate comprising a modeling surface having an area As, wherein the modeling tool first surface has an area Am, wherein the area AS is equal to or greater than the area Am (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid.)
Skinner does not meet the claimed, a leveler tool configured for removing excess amounts of the plurality of malleable and moldable compounds from the first surface or the second surface
Analogous in the field of artwork kits, Hasbro meets the claimed, a leveler tool configured for removing excess amounts of the plurality of malleable and moldable compounds from the first surface or the opposing second surface; (Hasbro pages 1 and 4 describes a leveling tool to scrape the flexible compound off of across the stencil.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the kit of modified Skinner with the leveler tool of Hasbro to fix mistakes or create patterns, see Hasbro page 1 or page 5. 
 The kit according to claim 1, wherein the aperture of each of the plurality of uniformly sized cells exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the holes are for a standard-size crayon.)
Regarding claim 9, Skinner does not meet the claimed, the kit according to claim 1, wherein the plurality of characteristics are present on at least the opposing surface of the modeling tool.
Analogous field of pattern forming apparatus, Kimball meets the claimed, the kit according to claim 1, wherein the plurality of characteristics are present on at least the opposing surface of the modeling tool (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
Regarding claim 10, modified Skinner meets the claimed, the kit according to claim 9, wherein the characteristic of each malleable and moldable modeling compound (Hasbro page 4 teaches a malleable (flexible) compound) of the plurality of malleable and moldable modeling compounds comprises a distinct coloration (Skinner [0003] teaches that the crayons (modeling compounds) are in an assortment of colors to correspond to the pixels on the image template)  so that when each of the plurality of uniformly sized cells are filled with a malleable and moldable modeling compound having the corresponding respective characteristic, the intended design is formed. (Skinner [0003] teaches that crayons (modeling compounds) are inserted into the plastic grid (modeling tool) that corresponds to a location on an image template to form a pixelated image.)
Regarding claim 11, Skinner meets the claimed, a pixelated modeling compound artwork system (Skinner [0038] describes a kit and apparatus for pixelated artwork) comprising: a substrate comprising a modeling surface having an areas As (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), the frame would inherently have an area) a modeling tool having a first surface and an opposing second surface, (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet inherently has two surfaces, front and back) wherein the first surface of the modeling tool has an area Am, wherein the area AS  is equal to or greater than the area Am, wherein the first surface is in initial contact with the modeling surface of the substrate (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid) the modeling tool comprising a plurality of uniformly sized cells, (Skinner [0040] teaches the size of the openings are for a standard-size crayon) each of the plurality of uniformly sized cells having an aperture extending from the first surface to the opposing second surface, (Skinner [0038] teaches the plastic grid has holes) wherein the substrate and the modeling tool are cooperatively adapted to receive on the modeling surface of the substrate a plurality of deposited volumes of the first and second modeling compounds wherein each deposited volume of the first and second moldable modeling compounds forms an individual isolated pixel of a pixelated artwork wherein the plurality of deposited volumes are arranged to cooperatively form an intended design, (Skinner [0038] teaches crayons are used to model the pixelated image by inserting them into the holes of the plastic grid) and wherein each of the plurality of deposited volumes fill each individual cell of the plurality of cells (Skinner [0038] discloses that the pixelated image corresponds to assigned colored areas on the plastic grid where the crayons are inserted.)
No single embodiment of Skinner meets the claimed, a removable modeling tool. Another embodiment of Skinner meets the claimed a removable modeling tool, (Skinner [0054] teaches a similar system in which the assembly grid (modeling tool) holding the crayons (modeling compounds) is removed from the photo template (substrate) after assembly of the pixelated image is completed.)
It would have been obvious for a person of ordinary skill in the art to combine the pixelated artwork kit of Skinner with removing the tool in order to reuse the assembly grid for other projects, see Skinner [0054].  
Skinner does not meet the claimed, a first malleable and moldable modeling compound, first malleable and moldable modeling compound characteristic, a second malleable and moldable modeling compound, a second malleable and moldable modeling compound characteristic, or the first and second malleable and moldable modeling compounds. 
Analogous in the field of artwork kits, Hasbro meets the claimed, a first malleable and moldable modeling compound, (Hasbro page 4 shows multiple flexible compounds) first malleable and moldable modeling compound characteristic, (Hasbro page 4 and 5 show multiple flexible compounds and describe multiple colors) a second malleable and moldable modeling compound, (Hasbro page 4 shows multiple flexible compounds) a second malleable and moldable modeling compound characteristic, (Hasbro page 4 and 5 show multiple flexible compounds and describe multiple colors) or the first and second malleable and moldable modeling compounds (Hasbro page 4 shows multiple flexible compounds.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the modeling compound of Skinner with the multiple malleable and multicolored compounds of Hasbro in order to create design effects, see Hasbro page 4 and 5. 
Skinner does not meet the claimed wherein a first portion of the plurality of cells exhibits a first cell characteristic on the first surface, and wherein a second portion of the plurality of cells exhibits a second cell characteristic on the first surface; a first modeling compound having a first modeling compound characteristic corresponding to the first cell characteristic; a second modeling compound having a second modeling compound characteristic corresponding to the second cell characteristic. 
Analogous in the field of art supplies, Kimball meets the claimed, wherein a first portion of the plurality of cells exhibits a first cell characteristic on the opposing second surface, and wherein a second portion of the plurality of cells exhibits a second cell characteristic on the opposing second surface; (Kimball [0106] teaches that the design device (modeling tool) that has multiple different characteristics such as images, patterns, shapes, and designs.)
Neither Skinner nor Kimball explicitly meet the claimed, a first modeling compound having a first modeling compound characteristic corresponding to the first cell characteristic; a second modeling compound having a second modeling compound characteristic corresponding to the second cell characteristic, however, Skinner [0003] teaches that the modeling compounds correspond to colors of the pixelated image template and Kimball [0106] teaches that the design device (modeling tool) has multiple images or patterns on it and that a décor product (modeling compound) is applied to the patterns.  It would have been obvious 
Modified Skinner does not meet the claimed, and a leveler tool configured for removing excess amounts of the first and second modeling compounds from the first surface.
Regarding claim 12, Skinner meets the claimed, the system according to claim 11, wherein the aperture of each of the plurality of uniformly cells of the modeling tool exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the openings are for a standard-size crayon.)
Modified Skinner does not meet the claimed, further comprising a leveler tool configured for removing excess amounts of the first and second malleable and moldable modeling compounds from the first surface.
Analogous in the field of artwork kits, Hasbro meets the claimed, further comprising a leveler tool configured for removing excess amounts of the first and second malleable and moldable modeling compounds from the opposing second surface (Hasbro pages 1 and 4 describes a leveling tool to scrape the flexible compound off of across the surface of the stencil.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the kit of modified Skinner with the leveler tool of Hasbro to fix mistakes or create patterns, see Hasbro page 1 or page 5. 
Regarding claim 16, Skinner meets the claimed, A pixelated artwork device kit, (Skinner [0038] discloses an apparatus for pixelated artwork) comprising: comprising: a substrate comprising a modeling surface having an areas As (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), the frame would inherently have an area) a modeling tool having a first surface and an opposing second surface, (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet would inherently have two surfaces, a front and back) wherein the first surface of the modeling tool has an area Am, wherein the area AS  is equal to or greater than the area Am (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid) the modeling tool comprising a plurality of uniformly sized cells, (Skinner [0040] teaches the size of the openings are for a standard-size crayon) each of the plurality of cells having an aperture extending from the first surface to the second surface (Skinner [0038] teaches the plastic grid has holes) wherein the substrate and the modeling tool are cooperatively adapted to receive on the modeling surface a plurality of deposited volumes of the plurality of modeling compounds wherein each of the plurality of deposited volumes of the plurality of malleable and moldable modeling compounds forms an isolated pixel of a pixelated artwork, wherein the plurality of deposited volumes are arranged to cooperatively to form an intended design  (Skinner [0038] teaches crayons are used to model the pixelated image by inserting them into the holes of the plastic grid onto the image template) wherein the modeling tool and the substrate are adapted to be shifted from: 1) a modeling configuration where the modeling tool is positioned on the substrate so that the second surface of the modeling tool contacts the modeling surface of the substrate; (Skinner [0039] discloses a position where the plastic grid is laid on the frame/template and aligned the grid holes with the pixelated template).
a plurality of modeling compounds, each of the plurality of modeling compounds being separable into a plurality of segments wherein each segment of the plurality of segments of the plurality of modeling compounds is configured to fill at least one cell of the plurality of cells, or a removable modeling tool, wherein each of the plurality of deposited volumes of the plurality of malleable and moldable modeling compounds forms an isolated pixel of a pixelated artwork when the removable modeling tool is removed from the substrate, 2) a display configuration where the modeling tool is removed from the substrate so that the second surface of the modeling tool no longer contacts the modeling surface of the substrate
In another embodiment, Skinner meets the claimed, a removable modeling tool, wherein each of the plurality of deposited volumes of the plurality of malleable and moldable modeling compounds forms an isolated pixel of a pixelated artwork when the removable modeling tool is removed from the substrate  (Skinner [0054] teaches a similar system in which the assembly grid (modeling tool) holding the crayons (modeling compounds) is removed from the photo template (substrate) after assembly of the pixelated image is completed.) 2) a display configuration where the modeling tool is removed from the substrate so that the second surface of the modeling tool no longer contacts the modeling surface of the substrate, (Skinner [0054] teaches a similar system in which the assembly grid (modeling tool) holding the crayons (modeling compounds) is removed from the photo template (substrate) after assembly is completed. 
It would have been obvious for a person of ordinary skill in the art to combine the pixelated artwork kit of Skinner with removing the tool in order to reuse the assembly grid for other projects, see Skinner [0054].  

Another embodiment of Skinner also meets the claimed,  a plurality of modeling compounds, each of the plurality of modeling compounds being separable into a plurality of segments wherein each segment of the plurality of segments of the plurality of modeling compounds is configured to fill at least one cell of the plurality of cells (Skinner [0062] describes that the crayons (modeling compounds) can be divided into multiple segments which are then used to match colors on a template and generate the pixelated artwork.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling tool and cells of Skinner with crayons divisible into multiple segments in order to divide the crayon body into more segments to then use to generate the pixelated artwork, see Skinner [0062].
Skinner further meets the claimed, wherein each characteristic of the plurality of characteristics corresponds to a respective characteristic of each modeling compound of the plurality of modeling compounds (Skinner [0003] and [0038] teach a grid with holes (cells) is overlaid on an image template and the crayons corresponding to the color on the image template are inserted into the corresponding grid hole (cell) to form a pixelated image).  However, although the image template corresponds to the colors of the crayons, the cells themselves do not exhibit colors or characteristics and thus Skinner does not meet the claimed, wherein the plurality of cells exhibit a plurality of characteristics.
Analogous in the field of pattern forming apparatus, Kimball meets the claimed, wherein the plurality of cells exhibits a plurality of characteristics (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)  

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
Skinner teaches a plurality of modeling compounds separable into segments but does not teach that they are malleable and moldable and does not meet the claimed, a plurality of malleable and moldable modeling compounds.
Analogous in the field of artwork kits, Hasbro meets the claimed, a plurality of malleable and moldable modeling compounds (Hasbro page 4 teaches a plurality of flexible compounds.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the modeling compounds of Skinner with the flexible compounds of Hasbro in order to create a versatile and easy to clean design, see Hasbro product description, page 5.
Regarding claim 17, Skinner modified by Hasbro teaches malleable and moldable modeling compounds (see Hasbro page 4) but no single embodiment of Skinner meets the claimed, The pixelated artwork device kit according to claim 16, wherein when shifting from the modeling configuration to the display configuration, the substrate is cooperatively adapted to retain on the modeling surface the plurality of deposited volumes of the plurality of malleable and moldable modeling compounds wherein each of the plurality of deposited volumes of the plurality of malleable and moldable modeling compounds are spaced apart from one another in the display configuration
The pixelated artwork device kit according to claim 16, wherein when shifting from the modeling configuration to the display configuration, the substrate is are cooperatively adapted to retain on the modeling surface the plurality of deposited volumes of the plurality of modeling compounds wherein each of the plurality of deposited volumes of the plurality of modeling compounds are spaced apart from one another in the display configuration (Kimball [0116] teaches that a stencil can be removed (display configuration) and the décor product pattern remains, Figure 13 shows the décor patterns are separate from each other.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the configurations of modified Skinner with the remaining separated patterns of Kimball in order to leave the design on the surface of the substrate, see Kimball [0132]. 
Analogous in the field of artwork kits, Hasbro meets the claimed, (Hasbro page 4 shows 
	Regarding claim 18, Skinner meets the claimed, the pixelated artwork device kit according to claim 16, wherein the aperture of each of the plurality of cells exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the openings are for a standard-size crayon.)
Regarding claim 20, modified Skinner meets the claimed, the pixelated artwork device kit according to claim 16, wherein each of the plurality of malleable and moldable (Hasbro page 4 teaches flexible compounds) modeling compounds exhibits a distinct coloration (Skinner [0037]-[0038] teaches that crayons with corresponding colors are inserted into the plastic grid to form the pixelated image.)
 a leveler tool configured for removing excess amounts of the plurality of malleable and moldable modeling compounds from the opposing second surface,
Analogous in the field of artwork kits, Hasbro meets the claimed, a leveler tool configured for removing excess amounts of the plurality of malleable and moldable modeling compounds from the first surface (Hasbro pages 1 and 4 describes a leveling tool to scrape the flexible compound off of across the stencil.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the kit of modified Skinner with the leveler tool of Hasbro to fix mistakes or create patterns, see Hasbro page 1 or page 5. 
Claims 3-5, 7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claims 1, 11, 12, or 16 above, and further in view of Pulido ("New Rug Canvas Arrives at Color Crazy", 22 January 2018, see NPL copy with the action dated 12/31/2020.)                                                                                                                                                                                             
Regarding claim 3, Skinner does not meet the claimed, the kit according to claim 1, wherein each cell of the plurality of uniformly sized cells is comprised of a monofilament fiber or a multifilament fiber. 
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the kit according to claim 1, wherein each cell of the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, however, Pulido first paragraph describes a gridded cotton canvas. Cotton is made of fibers. It is not disclosed if the fibers of the cotton grid are monofilament or multifilament, however, any type of fiber will be either monofilament or multifilament.  

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the modeling tool of Skinner with the cotton fiber mono or multifilament tool of Pulido because the tool of Pulido is a known tool for making pixelated/gridded art designs, see Pulido first paragraph lines 8-9. 
Regarding claim 4, Skinner discloses a plastic material but does not disclose a fiber and therefore does not meet the claimed, the kit according to claim 3, wherein the monofilament fiber or the multifilament fiber comprises a plastic material, a natural material, or a combination thereof.
Analogous in the field of art supplies, Pulido meets the claimed, the kit according to claim 3, wherein the monofilament fiber or the multifilament fiber comprises a plastic material, a natural material, or a combination thereof (Pulido first paragraph describes the gridded canvas as being cotton, a natural material, but discloses that other variations are poly/cotton blends.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the plastic grid modeling tool of Skinner with the cotton material of Pulido because the cotton provides a natural feel and is a known tool for making a gridded design, see Pulido lines 7-9.
 The kit according to claim 3, wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. The 5 and 3.75 mesh size indicate that each square has a length of ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on page 3. 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Regarding claim 7, Skinner does not meet the claimed, the kit according to claim 1, wherein the aperture of each of the plurality of uniformly sized cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 .
Analogous in the field of art supplies, Pulido meets the claimed, the kit according to claim 1, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 (Pulido first paragraph teaches mesh sizes of 3.75 and 5 which equate to cross-sectional areas of ~25.8 and 45.2 mm2 respectively.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.

Regarding claim 13, Skinner does not meet the claimed, the system according to claim 12, wherein the aperture of each of the plurality of uniformly sized cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2.
Analogous in the field of art supplies, Pulido meets the claimed, the kit according to claim 12, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 (Pulido first paragraph teaches mesh sizes of 3.75 and 5 which equate to cross-sectional areas of ~25.8 and 45.2 mm2 respectively.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the cells of Skinner with the grid size of Pulido because the grid size of Pulido is a known tool for making gridded designs, see Pulido lines 8-9.
Regarding claim 14, Skinner does not meet the claimed, the system according to claim 11, wherein the plurality of uniformly sized cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm.
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the system according to claim 11, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. 5 and 3.75 mesh size indicate that each square has a length of are ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on Pulido page 3.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Regarding claim 19, modified Skinner does not meet the claimed, the pixelated artwork device kit according to claim 16, wherein each the plurality of uniformly sized cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm.
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the system according to claim 11, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. 5 and 3.75 mesh size indicate that each square has a length of are ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on page 3 of Pulido.

It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claim 2 above, and further in view of Tan (US 2017/0305100).
Regarding claim 8, Skinner discloses the substrate may be paper, but does not meet the claimed, the kit according to claim 2, wherein the substrate comprises a cardboard material, a cardstock material, or a combination thereof.
Analogous in the field of pixelated artwork, Tan meets the claimed, the kit according to claim 2, wherein the substrate comprises a cardboard material, a cardstock material, or a combination thereof (Tan [0060] describes a pixel craft kit where a pixel layer can be formed on a substrate material including cardboard.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the substrate of Skinner with the cardboard substrate of Tan in order to provide a substrate with the desired strength and properties, see Tan [0060].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claim 11 above, and further in view of Brundige (US 4,310,313).
Regarding claim 15, Skinner does not meet the claimed, the system according to claim 11, wherein the first cell characteristic and the second cell characteristic are a first coloration and a second coloration, respectively, and wherein the first coloration is distinct from the second coloration.
Analogous in the field of art supplies, Brundige meets the claimed, the system according to claim 11, wherein the first cell characteristic and the second cell characteristic are a first coloration and a second coloration, respectively, and wherein the first coloration is distinct from the second coloration (Brundige col. 1 lines 39-43 and col. 2 line 58 – col. 3 lines 3 teach that the grid is given different colors in different locations.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the cell characteristics of Brundige in order to make the design easier to read, see Brundige col. 2 lines 56-61.
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teach uniformly sized cells or that the plurality of modeling segments formed an isolated individual pixel when the modeling tool is removed.  Examiner disagrees. Skinner shows in Figures 12-15 that the modeling tool has uniformly sized cells. Additionally, Skinner [0040] describes the cells are sized to fit a standard size crayon.  Skinner also describes that the crayons form pixels components of an image, see [0038], and removing the modeling tool after attaching the crayon modeling tools to yield a pixelated image, see [0054]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                                       /MICHAEL M. ROBINSON/           Primary Examiner, Art Unit 1744